1

2

3                                         UNITED STATES DISTRICT COURT

4                                             DISTRICT OF NEVADA

5                                                          ***

6
      FNA GROUP, INC.,
7
                             Plaintiff,
8                                                             2:18-cv-00812-RFB-VCF
      vs.                                                     ORDER
9     JIANGSU LONGTENG-PENGDA ELECTRIC
      MECHANICAL CO., LTD.,
10
                             Defendant.
11

12
             Before the court is Defendant’s Motion to Withdraw as Counsel of Record. (ECF No. 26). Charles
13
     M. McMahon, Esq. states that irreconcilable differences have arisen between Defendant and the law firms
14
     of McDermott Will & Emery and the Morris Law Group. Id at 26-1, p 3.
15
             Plaintiff does not oppose the motion. (ECF No. 27).
16
             Discussion:
17
             Local Rule IA 11-6 provides that “[e]xcept for good cause shown, no withdrawal or substitution
18
     will be approved if it will result in delay of discovery, the trial, or any hearing in this case.” Trial date has
19
     not been set. There are no pending hearings or motions, and discovery ends July 25, 2019. (ECF No. 24).
20
             Based on counsel’s representation, the Court permits counsel to withdraw. Id. LR IA 11-6(b).
21
             28 U.S.C. § 1654 provides that “[i]n all courts of the United States the parties may plead and
22
     conduct their own cases personally.” See C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th
23
     Cir. 1987). Although individuals may represent themselves pursuant to this statute, a corporation is not
24
     permitted to appear in Federal Court unless it is represented by counsel.               U.S. v. High Country
25
1    Broadcasting Co., Inc., 3 F.3d 1244, 1245 (9th Cir. 1993). An individual also does not have the right to

2    appear on behalf of anyone other than himself. Pope, 818 F.2d at 697. The Ninth Circuit has permitted

3    motions to strike and motions to dismiss pleadings filed by pro se parties on behalf of entities including

4    trusts. Id. at 698; United States v. Nagy, C11-5066BHS, 2011 WL 3502488 (W.D. Wash. Aug. 10, 2011).

5    Chalmers Automotive, LLC may not proceed pro se, as corporations must be represented by counsel.

6            The Court finds that permitting counsel to withdraw would not result in delay. LR IA 11-6. No

7    hearing has been scheduled and trial date has not been determined.

8            Accordingly, and for Good Cause Shown,

9            IT IS HEREBY ORDERED that McDermott Will & Emery and the Morris Law Group’s Motion

10   to Withdraw as Counsel of Record. (ECF No. 26) is GRANTED.

11           IT   IS   FURTHER      ORDERED        that   JIANGSU      LONGTENG-PENGDA            ELECTRIC

12   MECHANICAL CO., LTD. must retain counsel by January 11, 2019. Failure to comply with this order

13   may result in a recommendation to the District Judge for sanctions, including case-dispositive sanctions.

14           IT IS FURTHER ORDERED that Charles M. McMahon, Esq. must deliver a copy of this Order

15   to JIANGSU LONGTENG-PENGDA ELECTRIC MECHANICAL CO., LTD. The certificate of delivery

16   must be filed with this Court on or before December 17, 2018.

17           IT IS FURTHER ORDERED that Mr. McMahon must file with the Court the identity of one or

18   more officers, directors, or managing agent of JIANGSU LONGTENG-PENGDA ELECTRIC

19   MECHANICAL CO., LTD. known to him, and the last known address(es) and contact information of

20   JIANGSU LONGTENG-PENGDA ELECTRIC MECHANICAL CO., LTD., on or before December 17,

21   2018.

22           IT IS FURTHER ORDERED that a status hearing is scheduled for 10:00 AM, January 18, 2019,

23   in Courtroom 3D.

24           IT IS FURTHER ORDERED that an officer, director, or managing agent of JIANGSU

25   LONGTENG-PENGDA ELECTRIC MECHANICAL CO., LTD. JIANGSU LONGTENG-PENGDA
1    ELECTRIC MECHANICAL CO., LTD. must attend the status hearing on 10:00 AM, January 18, 2019,

2    in Courtroom 3D.

3

4          DATED this 11th day of December, 2018.
                                                         _________________________
5                                                        CAM FERENBACH
                                                         UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
